GRIER, Circuit Justice.
The objection that the river is made a highway only for citizens of Pennsylvania, and that the complainants claim rights as Pennsylvanians, while they deny their character as citizens, is answered by that article of the constitution of the United States which declares that “the citizens of each state shall be entitled to all privileges and immunities of citizens in the several states.” The complainants have a right to hold land in Pennsylvania, to erect mills and use the public highways by land or water, as freely as citizens of Pennsylvania, and have, moreover, a right to sue a citizen of Pennsylvania, or a corporation, the members of which are presumed to .be citizens of Pennsylvania, in. this court
To the second objection — that one founded on the specific remedy given by the act of incorporation and the general Pennsylvania statute of 1806 — there are several answers, each of which is conclusive.
I. The legislature of a state cannot take away the privilege conferred by the constitutional laws of the Union upon citizens of other states, to sue in the courts of the United States, by enacting a special remedy in their own county courts.
II. It has never been decided that the act of 1806 has reference to any other than legal remedies and penalties. At the time that act was passed the equitable remedy by injunction was unknown, or at least not in use in Pennsylvania.
III. The act of incorporation gives the special remedy only in cases where persons suffer damages “by the exercise of the powers granted to the corporation;” whereas the complainants charge that they have been injured by an exercise of powers not granted to the corporation. If this were a case where complainants’ land was taken, or the water diverted from or turned upon it, or any other injury, direct or indirect, caused by the legitimate exercise by the defendants of the powers granted in their act of incorporation, the remedy provided by the act might have been pursued. But has no application to the present case; and more especially so, as the bill does not demand the removal of the boom as a nuisance, but only an injunction against the exercise of powers not granted by law to the corporation.
The only question, then, that remains, is. whether the company have a right to stop the logs of the plaintiffs, and detain them for weeks from passing down the river without their consent. Confused and contradictory as/the language of the statute is, we need not grope for its meaning through its various sections. This much, however, we may assert as quite plain'.That when the'legislature granted this franchise to the defendants, it was on the representation of the grantees, and the understanding of all concerned, that a boom could be kept up, which would not necessarily infringe the public right of navigation. It is a condition of the grant, that the corporation shall not detain the logs of those who do not wish it; the company have no power to do so,- and in accepting the franchise and acting under it, they have admitted their ability to exercise their powers without injury to the rights of others.
The assertion involved in the answer that it is impossible to construct the boom which is authorized, so as to separate the logs and give those a free passage which they have no right to detain, amounts to a confession that their boom is a nuisance. If they cannot so construct it as to detain only the logs of those who request this duty of them, and not detain the property of those who do not, they have a franchise which, by their own showing, is impossible to be exercised. They must take it with its burthens as well as its bene^ fits, or not take it at all. It would be a strange construction of their franchise, which would permit them to exercise prohibited powers, because convenient for the exercise of those granted.
Injunction decreed.